[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 67 
On the 9th day of June, 1881, the state comptroller conveyed to the state a tract of land in Franklin county which he had bid in upon a sale for unpaid taxes. On the 31st of December, 1891, the then comptroller, who was the defendant's immediate predecessor, made an order canceling the sale and the title of the state to the land upon the application of Benton Turner, who claimed to be the owner notwithstanding the sale. The order was conditional upon payment by the applicant of all taxes which were then liens on the land. It appears that he paid the taxes in compliance with this condition in the order amounting to several thousand dollars. The relators claim that the lands are now a part of the Forest Preserve, that the comptroller had no power to make the order, and that the title of the land is still in the state. On the 2nd day of April, 1892, the relators applied to the defendant, as the successor in office of the officer who made the order, to vacate the same, and the application was denied.
The relators then sued out two writs of certiorari, one to review the original order of cancellation, and the other to review the determination of the defendant refusing to set the same aside. On a hearing upon these writs and the returns thereto at the General Term of the Supreme Court the writs were quashed upon the ground that the relators had no power or right to maintain such a proceeding.
The orders were reviewed in this court and reversed upon the ground that the proceedings could be maintained by the relators (People ex rel. Forest Commission v. Campbell, 152 N.Y. 52), and the cases were remanded to the Appellate Division for a hearing on the merits. That hearing has been had and again the writs quashed upon the ground stated in the body of the order in these words: "It is ordered: That the said writ of certiorari issued herein be and the same is quashed, without costs to either party, upon the ground that *Page 68 
this court, not having the power in this proceeding to direct and enforce restitution of the moneys paid for taxes, or grant conditional relief, it would be inequitable to sustain the writ while the state retains said moneys." This was a common-law writ of certiorari, and it is undoubtedly true that the court could grant or allow it according to the equities of the case. It was not a matter of absolute right, but rested in the sound discretion of the court. But it is plain from the language of the order that the court refused to consider the case or to exercise the discretion to affirm, reverse or modify the order. This was upon the ground that the case presented equitable considerations with which the court had no power to deal.
We think the learned court below took altogether too limited a view with respect to its powers. It held that the order of the comptroller canceling the sale and the title of the state was wholly without authority. If that officer had no power to cancel the sale he had no more power to receive the money. The order was made on the application of the very party who paid the money, and he is chargeable with knowledge of its illegality. Under ordinary circumstances a party who pays money in compliance with an illegal order which he has himself procured would be regarded as the victim of his own folly, but in this case the learned court below was, under all the circumstances, justified in holding that the conduct of the state with reference to refunding the moneys received by its own officer, though without authority, should be regulated by the highest standard of honor and justice without regard to technical legal questions. The difficulty with the case is that the court seems to have acted upon the principle that it did not possess the power to do justice between the parties. It had, we think, the power to reverse and set aside the illegal order of the comptroller upon condition that the state refund to the proper party the money which had been received and placed in the treasury within such time and in such manner as it deemed just. It is not very material whether such an order could be strictly considered as a reversal or modification. *Page 69 
When a court is dealing with equitable rights the rules of procedure are elastic enough to permit it to do equity. If the state was not in equity bound to refund the money, then it was entitled to a reversal of the order. If it was, then the court has the power to so mould the relief as to accomplish that purpose and at the same time to reinstate the title of the state to the land. It may very well be that the court upon inquiry would find that the party who paid the money had been sufficiently compensated for what he had paid by the use of the land in the meantime or from the proceeds of property taken from it. There is no statute or rule of procedure so rigid as to limit the power of the court to inquire into all these matters and adjust the rights of the parties upon principles of equity.
It is not the province of this court to point out just how the court below shall use its own powers or its own rules to correct the unauthorized act of a state officer and at the same time do justice to the party who procured him to do the thing complained of. The only objection raised in this court to the exercise of the power indicated is that the court below cannot require the state to refund the money, since that would be equivalent to entertaining a suit and rendering judgment against the state without its consent. We do not think that the principle has any application to this case. The state is in court already by the action of its duly-constituted officers for the purpose of procuring the cancellation of the tax sale to be set aside. The relators represent no interest but that of the state, and the sovereign being virtually in court demanding a right which depends upon equitable considerations, and which may be granted or refused in the exercise of discretion, it may be required to submit to such terms or conditions in awarding the relief as justice requires. When the state is once in court seeking remedies that are governed by rules of equity, it may be required, as a condition of the relief, to do anything in the litigation that could be required of an individual under the same circumstances.
Hence, we think that the court below has full power to set *Page 70 
aside the order under review upon such terms with respect to the restitution of the money, or any part of it, as equity requires.
The order appealed from should, therefore, be reversed, with costs, and the case remanded to the Appellate Division for a further hearing on the merits.
All concur.
Order reversed.